Citation Nr: 1103646	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  08-00 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, 
Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred during a hospitalization at the Skyridge 
Medical Center on March 7, 2007.   






ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel






INTRODUCTION

The Veteran had active service from June 1972 to July 1972.    

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from June 2007, August 2007, and September 2007 decisions 
by the Department of Veterans Affairs (VA) Medical Center (VAMC), 
in Murfreesboro, Tennessee, that denied the above claim. 

The Board notes that the Veteran requested a hearing before a 
Veterans Law Judge at the RO (Travel Board hearing) in his 
January 2008 Substantive Appeal (VA Form 9).  However, he failed 
to report for the hearing scheduled in August 2010.  He has not 
explained his absence or requested to reschedule the hearing.  
Therefore, the Board hearing request is considered withdrawn.  
See 38 C.F.R. 
§ 20.704(d) (2010).

The appeal is REMANDED to the VAMC in Murfreesboro, Tennessee.  
VA will notify the appellant if further action is required.


REMAND

The Veteran was hospitalized at the Skyridge Medical Center on 
March 7, 2007.  He arrived at the hospital in a privately owned 
vehicle.  Skyridge Medical Center records dated on March 7, 2007 
indicate he was hospitalized for headaches that had been 
occurring for eight days, after being struck in the head.  He was 
diagnosed with "acute" non-specific headaches, prescribed 
medication, and discharged the same day.  Three separate entities 
furnished treatment for the Veteran on March 7, 2007 - Skyridge 
Medical Center, Physician Services of Cleveland, and Vista 
Radiology.  The total hospital bill for services provided is 
$3,732.00.  The Veteran is not service-connected for any 
disabilities by VA.  He requests reimbursement of these 
unauthorized medical expenses.  See December 2007 Statement of 
the Case (SOC); Skyridge Medical Center treatment records dated 
on March 7, 2007; August 2007 Notice of Disagreement (NOD).       

Preliminarily, the record does not contain any indication that VA 
authorized payment for his hospitalization at the Skyridge 
Medical Center on March 7, 2007.  In addition, the Veteran has 
not established service connection for any disability.  
Therefore, application of 38 U.S.C.A. § 1703(a) for 
"authorized" private treatment is unwarranted.  Moreover, since 
the Veteran is not service-connected for any disability, he is 
also ineligible for payment or reimbursement of "unauthorized" 
medical expenses incurred at a non-VA facility under 38 U.S.C.A. 
§ 1728(a).  There is also no evidence or allegation he is 
participating in a vocational rehabilitation program under 38 
U.S.C. Chapter 31, which in certain instances might have 
qualified him under 38 U.S.C.A. § 1728.  Consequently, the only 
conceivable route to entitlement to unreimbursed medical expenses 
in this case stems from 38 U.S.C.A. § 1725, for treatment of a 
nonservice-connected disorder, pursuant to the Veterans 
Millennium Health Care and Benefits Act.  

The Board acknowledges that effective October 10, 2008, the 
provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See 
Veterans' Mental Health and Other Care Improvements Act of 2008, 
Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This bill 
makes various changes to Veteran's mental health care and also 
addresses other health care related matters.  Although the 
changes are liberalizing in that they make reimbursement for 
medical expenses mandatory instead of discretionary, as well as 
expand the definition of "emergency treatment" beyond the point 
of stabilization, none of these changes have any substantive 
impact on the facts of the instant case.  That is, stabilization 
is not at issue here since the Veteran was hospitalized for under 
one day.  Therefore, there is no prejudice to the Veteran in 
considering the earlier version of 38 U.S.C.A. § 1725, which is 
otherwise unchanged.    

Under 38 U.S.C.A. § 1725, pursuant to the Veterans Millennium 
Health Care and Benefits Act, payment or reimbursement of non-VA 
emergency medical services for nonservice-connected disorders for 
Veteran's without insurance is available if certain conditions 
are met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-
17.1008 (2010).  Specifically, to be eligible for reimbursement 
under these provisions for a nonservice-connected disorder, the 
Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature that 
a prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not have 
been considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
Veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the Veteran 
could not have been safely transferred to a VA or other Federal 
facility (in other words, the medical emergency lasts only until 
the time the Veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing of such 
emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the Veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the Veteran or provider to comply with 
the provisions of that health-plan contract, e.g., failure to 
submit a bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, the 
claimant has exhausted without success all claims and remedies 
reasonably available to the Veteran or provider against a third 
party for payment of such treatment; and the Veteran has no 
contractual or legal recourse against a third party that could 
reasonably be pursued for the purpose of extinguishing, in whole 
or in part, the Veteran's liability to the provider.

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. 
1728 for the emergency treatment provided (38 (U.S.C. 1728 
authorizes VA payment or reimbursement for emergency treatment to 
a limited group of veterans, primarily those who receive 
emergency treatment for a service-connected disability). 

See 38 C.F.R. § 17.1002(a)-(i) (2010).  

These criteria under 38 C.F.R. §§ 17.1002 are conjunctive, not 
disjunctive; thus, all criteria must be met.  See Melson v. 
Derwinski, 1 Vet. App. 334 (June 1991) [use of the conjunctive 
"and" in a statutory provision meant that all of the conditions 
listed in the provision must be met]; compare Johnson v. Brown, 7 
Vet. App. 95 (1994) [only one disjunctive "or" requirement must 
be met in order for an increased rating to be assigned].

The Veteran has already met several of these criteria.  That is, 
it has been already determined by the VAMC that the claims for 
reimbursement were timely filed, the Veteran is financially 
liable to the private provider of treatment, the Veteran is 
without health insurance, the Veteran was enrolled in the VA 
health care system and had received medical services under 
authority of 38 U.S.C. Chapter 17 within the 24-month period 
preceding the furnishing of such emergency treatment,  and the 
services in question were provided in a hospital emergency 
department.  See 38 C.F.R. § 17.1002(a)-(i) (2010).  The 
remaining issues in the present case are the following:  
(1) whether the March 7, 2007 hospitalization at the Skyridge 
Medical Center was of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or health; 
and (2) whether a VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before hand would 
not have been considered reasonable by a prudent layperson.  In 
any event, a remand is required for the medical expenses claim at 
issue on several grounds.

First, a remand is required to secure outstanding VA treatment 
records.  VA's duty to assist includes obtaining records of 
relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2) (West 
2002); 38 C.F.R. § 3.159(c)(2), (c)(3) (2010).  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  In his 
August 2007 NOD, the Veteran stated that a short time prior to 
his March 7, 2007 hospitalization he was treated at the VA Clinic 
in Chattanooga, Tennessee for headaches, swelling, and a stiff 
neck.  He was treated and prescribed medication by Dr. Vivaca 
Fox.  The next day he says somebody at the VAMC in Murfreesboro, 
Tennessee told him to visit the nearest emergency room for his 
symptoms because the VAMC in Murfreesboro was "backed up."  
These VA records have not been obtained and associated with the 
other evidence in the medical expenses claims file, more commonly 
known as the duplicate Consolidated Health Record (CHR) file or 
Medical Administrative Services (MAS) folder.  These outstanding 
VA treatment records, if they exist, may shed light on whether 
the March 7, 2007 treatment was rendered in a medical emergency 
and whether a VA facility was feasibly available.  A remand is 
necessary to attempt to secure these VA records.  

Second, in the December 2007 SOC, the VAMC indicated that there 
was an additional October 24, 2007 NOD filed by the Veteran.  
This particular NOD has not been associated with the MAS / CHR 
folder.  A remand is required for that purpose.  

Third, after securing any additional VA evidence, a medical 
opinion is required from an appropriate VA physician concerning 
whether the March 7, 2007 hospitalization at the Skyridge Medical 
Center was of such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health.  The 
physician must be provided with a copy of the MAS / CHR folder, 
including any additional VA treatment records secured on remand, 
so that he or she can properly address this question.  The 
previous May 2008 VA physician opinion provided no reasons or 
bases for the VA physician's determination.  In this respect, the 
Board's decisions must be based on evidence in the record and 
"must be justified by a clear statement of reasons or bases and 
not by the equivalent of 'because I say so.'"  Hood v. Brown, 4 
Vet. App. 301, 303 (1993).  Here, a denial of this claim per the 
VAMC would be based merely on the equivalent of  "because the 
Chief of Staff said so" without any rationale for the opinion.  
This time, a clear rationale for the opinion must be provided by 
the appropriate VA physician.

Fourth, after securing any additional VA evidence, an opinion is 
required from an appropriate VA administrator concerning whether 
on March 7, 2007 a VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before hand would 
not have been considered reasonable by a prudent layperson.  The 
VA administrator must be provided with a copy of the MAS / CHR 
folder, including any additional VA treatment records secured on 
remand, so that he or she can properly address this question.  
The previous June 2007 VA administrator opinion provided no 
reasons or bases for the conclusions reached.   This time, a 
clear rationale for the opinion must be provided by the 
appropriate VA administrator.  

Accordingly, the unauthorized medical expenses claim is REMANDED 
to the VAMC in Murfreesboro, Tennessee, for the following 
development and consideration:

1.	Obtain the records of any medical treatment 
for the Veteran's headaches from the VA 
Clinic in Chattanooga, Tennessee dated in 
February 2007 and March 2007.  The Veteran 
says he was treated by a Dr. Vivaca Fox at 
that VA clinic a short time prior to his 
March 7, 2007 hospitalization.  Also obtain 
any VA administrative, phone, or other 
records dated March 7, 2007 from the VAMC in 
Murfreesboro, Tennessee addressing whether 
VA personnel told the Veteran to visit the 
nearest emergency room for his headache 
symptoms because the VAMC in Murfreesboro 
was "backed up."  See August 2007 NOD; 
January 2008 VA Form 9.  All attempts to 
secure these records, and any response 
received, must be documented in the claims 
file.  If no records are available, a 
response to that effect is required and 
should be documented in the file.

2.	Secure the additional October 24, 2007 NOD 
filed by the Veteran that is noted in the 
December 2007 SOC and associate it with the 
MAS / CHR folder.  At present, this document 
is not in the claims file.  

3.	Then, after securing the above records, 
request a medical opinion from an 
appropriate VA physician concerning the 
following:  Was the medical situation on 
March 7, 2007 of such nature that a prudent 
layperson reasonably would have expected 
that delay in seeking immediate medical 
attention would have been hazardous to life 
or health?  The physician must be provided 
with a copy of the MAS / CHR file, including 
any additional VA treatment records secured 
on remand, so that he or she can properly 
address this question.  A clear rationale 
for the opinion must be provided by the 
VA physician.

4.	Then, after securing the above records, 
request an opinion from an appropriate VA 
administrator concerning the following:  
Were VA facilities feasibly available on 
March 7, 2007, and would an attempt to use 
them beforehand have been reasonable by a 
prudent layperson?  In addressing this 
question, the VA administrator may consider 
such factors as whether the VA facility had 
available room, the relative distance 
involved in obtaining VA and private 
treatment, the urgency of the Veteran's 
medical condition, the nature of treatment 
making it necessary or economically 
advisable to use non-VA facilities, or if 
the Veteran was not responsible for going to 
the non-VA facility.  The VA administrator 
must be provided with a copy of the MAS / 
CHR file, including any additional VA 
treatment records secured on remand, so that 
he or she can properly address this 
question.  A clear rationale for the 
opinion must be provided by the VA 
administrator.

5.	Then readjudicate the unauthorized medical 
expenses claim in light of the additional 
evidence of record.  If this claim is not 
granted to the Veteran's satisfaction, 
send him a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response from the 
Veteran.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



